Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1 recites “the first database, the sample brain health data of the sample subjects are associated with the individual characteristics and with lifestyle characteristics of the sample subject” which appears to contain at least one grammatical error. Examiner requests that Applicant clarify and correct the grammatical structure of the claim.
Claim 9 recites “at least one type of data volumes of entire brains” and “volumes of at least one predetermined regions of the brains” which Examiner believes each contains at least one grammatical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6-11, 13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 2, 4, and 6-9 are drawn to a system and claims 10, 11, 13, and 15-17 are drawn to a method, each of which is within the four statutory categories (i.e. a machine and process). 
Claim 18 is directed to a program product comprising instructions, and does not fall within at least one of the four categories of patent eligible subject matter. The broadest reasonable interpretation of a claim drawn to a program product typically covers forms of both non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. Paragraph 22 of the specification as originally filed states that “[t]his program or program product may be provided by being recorded on any type of recording or storage medium,” which would encompass transitory signals per-se. As such, claim 18 is rejected as directed toward non-statutory subject matter, i.e. a signal per se. 
In the interest of compact prosecution, claim 18 is still addressed under the rest of the Alice/Mayo analysis below.

Step 2A(1)
Claim 1
recognizing user brain health data including at least one type of data for user brain state data, which is data pertaining to a state of a brain of a user, and user cognition data, which is data pertaining to cognitive ability as a function of the brain of the user;
recognizing a user individual characteristic indicating individual characteristics of the user;
determining a chronological transition line and a risk line relating to dementia, the chronological transition line indicating transitions in the user brain health data of the user from past to present based on past and present user brain health data of the user, the risk line being derived by referring to transitions according to age in the sample brain health data associated with the individual characteristics corresponding to the user individual characteristic; and
predicting a chronological prediction line indicating predicted transitions of the user brain health data of the user from present to future based on the chronological transition line,
wherein the sample brain health data of the sample subjects are associated with the individual characteristics and with lifestyle characteristics of the sample subject, the lifestyle characteristics including at least one of lifestyle habits and living environments of the sample subjects, and
recognizing a user lifestyle characteristic indicating lifestyle characteristics of the user, and
predicting the chronological prediction line based on the chronological transition line and the sample brain health data associated with the individual characteristics corresponding to the user individual characteristic, the lifestyle characteristics corresponding to the user lifestyle characteristic, and age of the user;
where the sample brain health data includes sample brain health data of sample subjects associated with individual characteristics including at least one of age, gender, and physical 
 
 The above steps fall within the scope of a mental process. Fundamentally the process is that of determining and predicting trends related to dementia for a user. For example, the process involves using sample brain health data from sample subjects to determine a risk boundary for dementia as well as to determine the brain health of a user at different points in time based on the brain data, lifestyle data, and characteristics of the user, and then to predict changes in the user’s brain health data in the future. A human could perform all of these steps mentally or with a physical aid such as a pen and paper.
Examiner notes that the term “recognize” can include identification or determination of information, and is not limited to the function of receiving data.

Independent claim 10 recites similar limitations and also recites an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Insignificant Extra-Solution Activity. MPEP 2106.05(g) 


B.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 additionally recites a) a first database recited as including the sample brain health data, b) a first recognition unit recited as recognizing the user brain health data, c) a second recognition unit recited as recognizing the user individual characteristic, d) a risk presentation unit recited as presenting the chronological transition line and risk line, e) a prediction unit recited as predicting the chronological prediction line, f) a prediction presentation unit recited as presenting the chronological prediction line in addition to the chronological transition line and risk line, and g) a third recognition unit recited as recognizing the user lifestyle characteristic.
Claim 10 additionally recites a first database recited as storing the sample brain health data.

Paragraph 30 of the specification as originally filed states that a server contains memory including a first database having sample brain health data. The database is therefore given its broadest reasonable interpretation as a generic computer memory.
Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 36 then further describes first recognition unit 11, paragraph 39 describes second recognition unit 12 and third recognition unit 

Each of the above elements therefore only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools. For example, the recited database is merely recited as a tool to implement the function of storing sample brain health data, and the various “units” running on the processor are merely recited as performing various data processing and presentation functions such as recognizing the user data, predicting the chronological prediction line, and presenting the predicted lines. The above elements therefore do not integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Insignificant Extra-Solution Activity. MPEP 2106.05(g) 


B.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1 and 10 only recite the first database, first recognition unit, second recognition unit, third recognition unit, prediction unit, risk presentation unit, and prediction presentation unit as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

C.	Well-Understood, Routine, Conventional Activity. MPEP 2106.05(d)
In addition to amounting to insignificant extra-solution activity, the functions of presenting the chronological transition line, the risk line, and the chronological prediction line constitute well-understood, routine and conventional activity. The presentation of each of the lines following determination is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 



Depending Claims
Claim 2 recites determining a score indicating dementia risk of the user or a symbol corresponding to the score based on a result of a comparison between the user brain health data and the sample brain health data associated with individual characteristics corresponding to the user individual characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 2 additionally recites presenting the score or the symbol, and the risk presentation unit including a first score presentation unit which performs the function of presenting the score or the symbol.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 
With respect to the first score presentation unit, Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 45 then further describes a first score presentation unit 32a broadly as displaying the score or a corresponding symbol, and which is shown in Figure 1 as encompassed within the processor 8. The first score presentation unit is therefore given its broadest reasonable interpretation as software or as a generic display device.
The recitation of the first score presentation unit only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it is only broadly recited as used to execute the function of presenting the score or symbol. 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 4 recites determining a score indicating a future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 4 additionally recites presenting the score, or symbol corresponding to the score, together with or in place of the chronological prediction line, and the risk presentation unit 
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 
With respect to the second score presentation unit, Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 45 then further describes a second score presentation unit 32b broadly as displaying the score or a corresponding symbol, and which is shown in Figure 1 as encompassed within the processor 8. The second score presentation unit is therefore given its broadest reasonable interpretation as software or as a generic display device.
The recitation of the second score presentation unit only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it is only broadly recited as used to execute the function of presenting the score or symbol. 


Claim 6 recites determining a score indicating the future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and the lifestyle characteristics corresponding to the user lifestyle characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 6 additionally recites presenting, together with or instead of the chronological prediction line, the score or symbol corresponding to the score, and the risk presentation unit including a third score presentation unit that performs the function of presenting the score or symbol.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 
With respect to the third score presentation unit, Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 45 then further describes a third score presentation unit 32c broadly as displaying the score or a corresponding symbol, and which is shown in Figure 1 as encompassed within the processor 8. The third score presentation unit is therefore given its broadest reasonable interpretation as software or as a generic display device.
The recitation of the third score presentation unit only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it is only broadly recited as used to execute the function of presenting the score or symbol. 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 7 recites recognizing a first chronological prediction line based on a first user lifestyle characteristic and a second chronological prediction line based on a second user lifestyle characteristic for an identical user. These limitations fall within the scope of the abstract idea as set out above. 
Claim 7 additionally recites wherein the prediction unit includes a comparison/prediction unit which performs the function of recognizing the first and second chronological prediction lines, and the risk presentation unit includes a comparison/presentation unit that presents the first 
Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 70 then further describes a comparison/prediction unit 22a broadly described as recognizing first and second chronological prediction lines, and which is shown in Figure 1 as encompassed within the processor 8. The comparison/prediction unit is therefore given its broadest reasonable interpretation as software operating on a generic processor.
The recitation of the comparison/prediction unit only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it is only broadly recited as used to execute the data analysis function of recognizing the first and second chronological prediction lines. 
Furthermore, “presenting” the first chronological prediction line and the second chronological prediction line side by side or consecutively after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application). Examiner notes that the recitation of “to allow comparison” only constitutes non-functional descriptive material because it amounts to an intended purpose or motivation rather than a function performed by the system.
In addition to amounting to insignificant extra-solution activity, the function of presenting the first chronological prediction line and the second chronological prediction line side by side or consecutively constitutes well-understood, routine and conventional activity. The 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 8 recites determining a first score indicating a future dementia risk of the user or a symbol corresponding to the first score based on a result of a comparison between the user brain health data of a first age on the first chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the first user lifestyle characteristic; and a second score indicating the future dementia risk of the user or a symbol corresponding to the second score based on a result of a comparison between the user brain health data of the first age on the second chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristics and a lifestyle characteristic corresponding to the second user lifestyle characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 8 additionally recites presenting, together with or in place of the first chronological prediction line and the second chronological prediction line, the first score and the 
However, “presenting” the first and second scores after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the first and second scores constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 
With respect to the fourth score presentation unit, Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 45 then further describes a fourth score presentation unit 32d broadly as displaying a score for simulated cases with changed lifestyle characteristics, and which is shown in Figure 1 as encompassed within the processor 8. The fourth score presentation unit is therefore given its broadest reasonable interpretation as software or as a generic display device.
The recitation of the fourth score presentation unit only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it is only broadly recited as used to execute the function of presenting the first and second scores. 


Claim 9 recites wherein the sample brain state data and the user brain state data include at least one type of data volumes of entire brains, volumes of at least one predetermined regions of the brains, brain images, electroencephalograms, and cerebral blood flows. These limitations fall within the scope of the abstract idea as set out above. 

Claim 11 recites determining a score indicating dementia risk of the user or a symbol corresponding to the score based on a result of a comparison between the user brain health data and the sample brain health data associated with individual characteristics corresponding to the user individual characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 11 additionally recites presenting the score or symbol.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 13 recites determining a score indicating a future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 13 additionally recites presenting, together with the chronological prediction line or in place of the chronological prediction line, the score or symbol corresponding to the score.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 


Claim 15 recites determining a score indicating the future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and the lifestyle characteristics corresponding to the user lifestyle characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 15 additionally recites presenting, together with or instead of the chronological prediction line, the score or symbol corresponding to the score.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 


Claim 16 recites wherein the predicting includes predicting a first chronological prediction line based on a first user lifestyle characteristic and a second chronological prediction line based on the second user lifestyle characteristic for the identical user. These limitations fall within the scope of the abstract idea as set out above. 
Claim 16 additionally recites the presenting of the risk including presenting the first chronological prediction line and the second chronological prediction line side by side or consecutively to allow comparison.
However, “presenting” the first chronological prediction line and the second chronological prediction line side by side or consecutively after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application). Examiner notes that the recitation of “to allow comparison” only constitutes non-functional descriptive material because it amounts to an intended purpose or motivation rather than a function performed by the system.
In addition to amounting to insignificant extra-solution activity, the function of presenting the first chronological prediction line and the second chronological prediction line side by side or consecutively constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 17 recites determining a first score indicating a future dementia risk of the user or a symbol corresponding to the first score based on a result of a comparison between the user brain health data of a first age at the first chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the first user lifestyle characteristic; and a second score indicating the future dementia risk of the user or a symbol corresponding to the second score based on a result of a comparison between the user brain health data of the first age at the second chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the second user lifestyle characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 17 additionally recites presenting, together with or in place of the first chronological prediction line and the second chronological prediction line, the first score and the second score.
However, “presenting” the first and second scores after determination only amounts to insignificant extra-solution activity in the form of insignificant application following 
In addition to amounting to insignificant extra-solution activity, the function of presenting the first and second scores constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 
With respect to the fourth score presentation unit, Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 45 then further describes a fourth score presentation unit 32d broadly as displaying a score for simulated cases with changed lifestyle characteristics, and which is shown in Figure 1 as encompassed within the processor 8. The fourth score presentation unit is therefore given its broadest reasonable interpretation as software or as a generic display device.
The recitation of the fourth score presentation unit only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it is only broadly recited as used to execute the function of presenting the first and second scores. 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 18 additionally recites a program product comprising instructions that cause a computer to operate as the system according to claim 1.
Paragraph 22 of the specification as originally filed describes “a program or program product including instructions that case a computer to operate as the system,” and that “[t]his program or program product may be provided by being recorded on any type of recording or storage medium.” Paragraph 30 further describes the processor 8 of a server loading a program product to perform the described functions. The program product is therefore given its broadest reasonable interpretation as software executed on a processor.
The recitation of the program product comprising instructions only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it encompasses generic computer instructions and is only broadly recited as causing a computer to operate to perform functions in claim 1.
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claims 1, 2, 4, 6-11, 13, and 15-18 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 4, 8, 13, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4 and 13 each recite “present[ing], together with the chronological prediction line or in place of the chronological prediction line, a score indicating a future dementia risk of the user or a symbol corresponding to the score…”. Claims 4 and 13 fail to include all of the limitations of claims 1 and 10 respectively because the limitation reciting “or in place of the chronological prediction line” removes the requirement that the chronological prediction line be presented as required in each of claims 1 and 10.
Claims 8 and 17 similarly each recite “present[ing], together with or in place of the first chronological prediction line and the second chronological prediction line: a first score indicating a future dementia risk of the user or a symbol corresponding to the first score… and a second score indicating the future dementia risk of the user or a symbol corresponding to the second score…”. Claims 8 and 17 fail to include all of the limitations of claims 7 and 16 respectively because the limitation reciting “or in place of the chronological prediction line” removes the requirement that the first chronological prediction line be presented as required in each of claims 7 and 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Construction - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
a “first recognition unit” as recited in claim 1;
a “second recognition unit” as recited in claim 1;
a “risk presentation unit” as recited in claims 1, 2, 4, 6, 7, and 8;
a “prediction unit” as recited in claims 1 and 7;
a “prediction presentation unit” as recited in claim 1;
a “third recognition unit” as recited in claim 1;
a “first score presentation unit” as recited in claim 2;
a “second score presentation unit” as recited in claim 4;
a “third score presentation unit” as recited in claim 6;
a “comparison/prediction unit” as recited in claim 7; 
a “comparison/presentation unit” as recited in claim 7; and
a “fourth score presentation unit” as recited in claim 8.

The above claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 4, and 6-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

clearly linked corresponding structure, material, or acts disclosed in the specification or drawings.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-9, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the sample subject" in line 27.  There is insufficient antecedent basis for this limitation in the claim because the claim only previously recites a plurality of sample subjects and it is not clear which of the plurality of sample subjects is being referenced.
Claims 2, 4, 6-9, and 18 inherit the deficiencies of claim 1 through dependency and are likewise rejected.

The following limitations in claims 1, 2, 4, and 6-8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as explained above.
a “first recognition unit” as recited in claim 1;
a “second recognition unit” as recited in claim 1;
a “risk presentation unit” as recited in claims 1, 2, 4, 6, 7, and 8;
a “prediction unit” as recited in claims 1 and 7;
a “prediction presentation unit” as recited in claim 1;
a “third recognition unit” as recited in claim 1;
a “first score presentation unit” as recited in claim 2;
a “second score presentation unit” as recited in claim 4;
a “third score presentation unit” as recited in claim 6;
a “comparison/prediction unit” as recited in claim 7; 
a “comparison/presentation unit” as recited in claim 7; and
a “fourth score presentation unit” as recited in claim 8.

However, the disclosure fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the disclosure describes a CPU in paragraph 30, a general description of a CPU is not sufficient to clearly link structure, material, or acts corresponding to each unit recited as a separate entity.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 9 and 18 inherit the deficiencies of claim 1 through dependency and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 2, 9-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US Patent Application Publication 2002/0059031) in view of Shiroishi et al (US Patent Application Publication 2017/0206654).

With respect to claim 1, Shimura discloses the claimed system comprising:
a first database that includes sample brain health data of sample subjects associated with individual characteristics including at least one of age, gender, and physical information of the sample subjects respectively ([132], [143], [159], [170], and [217] describe a database containing stored responses from prior testees to administered test sections, as well as characteristics such as the age of each testee), 
the sample brain health data including at least one type of data for sample brain state data that are data pertaining to states of brains of the sample subjects (Figure 4 and [147]-[149] describe the collected test data including information on frontal-lobe function, i.e. brain state) and sample cognition data that are data pertaining to cognitive abilities as functions of the brains of the sample subjects (Figures 11-18 and [186]-[188] describe the collected test data including estimations of the degree of right-brain activity and sensitivity in daily life, i.e. cognitive abilities);

a first recognition unit ([120] and [129])
user brain state data, which is data pertaining to a state of a brain of a user (Figure 4 and [147]-[149] describe a current testee entering answers pertaining to frontal-lobe function, i.e. brain state), and user cognition data, which is data pertaining to cognitive ability as a function of the brain of the user (Figures 11-18 and [186]-[188] describe a current testee entering answers related to estimating the degree of right-brain activity and sensitivity in daily life, i.e. cognitive abilities);

a second recognition unit ([120]) that recognizes a user individual characteristic indicating individual characteristics of the user ([138] and [175] describe the current testee entering information including their age);

a risk presentation unit ([120]) that presents a chronological transition line and a risk line relating to dementia (Figure 19, [190], [192], and [193] describe a result chart including a line from point A0 to point A1 indicating a change in the current testee’s scores over time, i.e. a chronological transition line, and lines G1, G2, etc based on collected prior testee data, i.e. risk lines), 
the chronological transition line indicating transitions in the user brain health data of the user from past to present based on past and present user brain health data of the user (Figure 19, [190], and [193] describe the result chart including a line from point A0 to point A1 indicating a change in the current testee’s scores over time based on the tests described in [147]-[149] and [186]-[188]), 
the risk line being derived by referring to transitions according to age in the sample brain health data associated with the individual characteristics corresponding to the user individual characteristic (Figure 19, [190], and [192] describe lines G1, G2, etc as corresponding to the least square lines for individuals at different ages, including the current testee’s age. Examiner notes that the claim does not define or restrict what constitutes a “transition” or a “risk” in the context of the risk line); and

a prediction unit that predicts a chronological prediction line indicating predicted transitions of the user brain health data of the user from present to future ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee),

wherein the risk presentation unit includes a prediction presentation unit that presents the chronological prediction line in addition to the chronological transition line and the risk line (Figure 19 shows a future dementia prediction line from points A1 to A4 as described in [172] and [193]), and

the first database, the sample brain health data of the sample subjects are associated with the individual characteristics and with lifestyle characteristics of the sample subject, the lifestyle characteristics including at least one of lifestyle habits and living environments of the sample subjects ([14], [15], [32], [33], and [68] state that the plurality of sample testees can also be divided based on criteria such as gender and climate; Figure 10 and [184]-[187] describe testees being grouped according to gender, marital status, and occupation for the dementia factor degree test), and

the system further includes a third recognition unit that recognizes a user lifestyle characteristic indicating lifestyle characteristics of the user ([138] and [175] describe collecting the current testee’s sex and job; [189] states that the dementia factor degree test charts displayed to the current testee are “suited to the testee,” i.e. the system collects information about the testee relevant to the different test chart groupings), and

wherein the prediction unit predicts the chronological prediction line based on the sample brain health data associated with the individual characteristics corresponding to the user individual characteristic, the lifestyle characteristics corresponding to the user lifestyle characteristic, and age of the user (168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee; [132] describes the sample testee data being divided into age groups for analysis, and Figure 19, [190], and [193] describe the prediction line being based on sample data corresponding to discrete ages);

but does not expressly disclose:
predicting the chronological prediction line based on the chronological transition line.

However, Shiroishi teaches that it was old and well known in the art of dementia forecasting before the effective filing date of the claimed invention to predict future transitions of a user’s brain health based on past and present user brain health data, ie. predict a chronological prediction line based on a chronological transition line (Figures 5A-7 show a series of patient progress graphs where having past and present patient data (circles) and a predictive model line (solid line); [26]-[28], [35], and [36] describe collecting a set of sample patient data and generating a model; [49]-[54] describe adapting the displayed model line based on time series brain data collected from the patient, i.e. the predicted line is also based on the line fitted to the timewise patient data).



With respect to claim 2, Shimura/Shiroishi teach the system according to claim 1. Shimura future discloses: 
wherein the risk presentation unit includes a first score presentation unit that presents a score indicating dementia risk of the user or a symbol corresponding to the score based on a result of a comparison between the user brain health data and the sample brain health data associated with the individual characteristics corresponding to the user characteristic (Figures 7 and 8 show figures illustrating the degree of risk as dots on a chart, i.e. symbols; [158]-[165] describe calculating a score indicating the degree of dementia of the testee based on previous data from other testees and then displaying the score on a graph and/or as a numerical value, i.e. a dementia risk score; Examiner notes paragraphs 41, 42, 44, 45, 74 and 75 of Applicant’s specification as originally filed, which describe the risk score as including a present risk of the user based on the comparison to sample data at current time ‘t’).

With respect to claim 9, Shimura/Shiroishi teach the system according to claim 1. Shimura does not expressly disclose wherein the sample brain state data and the user brain state data include at least one type of data volumes of entire brains, volumes of at least one predetermined regions of the brains, brain images, electroencephalograms, and cerebral blood flows.
However, Shiroishi teaches that it was old and well known in the art of dementia forecasting before the effective filing date of the claimed invention to include volumes of entire brains ([19] describes using the volume of the brain), volumes of at least one predetermined region of brains ([37] and [38] describe using the volume of the hippocampus), brain images ([16]-[19] describe using brain imaging data), and cerebral blood flows ([27] describes the data including cerebral blood flow) as part of sample and user brain state data ([26]-[28], [35], and [36]).
Therefore it would have been obvious to one of ordinary skill in the art of dementia forecasting before the effective filing date of the claimed invention to modify the combination of Shimura and Shiroishi to include volumes of entire brains, volumes of at least one predetermined region of brains, brain images, and cerebral blood flows as part of sample and user brain state data as taught by Shiroishi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura and Shiroishi already teaches collecting both user and sample brain health data, and including volumes of entire brains, 

With respect to claim 10, Shimura discloses the claimed method of presenting dementia risk using a system capable of referring to a first database in which sample brain health data of sample subjects, including at least one type of data for sample brain state data that are data pertaining to states of brains of the sample subjects and sample cognition data that are data pertaining to cognitive ability as functions of the brains of the sample subject, are associated with individual characteristics including at least one of age, gender, and physical information of the sample subjects respectively ([132], [143], [159], [170], and [217] describe a database containing stored responses from prior testees to administered test sections, as well as characteristics such as the age of each testee; Figure 4 and [147]-[149] describe the collected test data including information on frontal-lobe function, i.e. brain state; Figures 11-18 and [186]-[188] describe the collected test data including estimations of the degree of right-brain activity and sensitivity in daily life, i.e. cognitive abilities), the method comprising:

recognizing user brain health data including at least one type of data for user brain state data, which is data pertaining to a state of a brain of a user (Figure 4 and [147]-[149] describe a current testee entering answers pertaining to frontal-lobe function, i.e. brain state), and user cognition data, which is data pertaining to cognitive ability as a function of the brain of the user (Figures 11-18 and [186]-[188] describe a current testee entering answers related to estimating the degree of right-brain activity and sensitivity in daily life, i.e. cognitive abilities);

recognizing a user individual characteristic indicating individual characteristics of the user ([138] and [175] describe the current testee entering information including their age);

presenting a chronological transition line and a risk line relating to dementia (Figure 19, [190], [192], and [193] describe a result chart including a line from point A0 to point A1 indicating a change in the current testee’s scores over time, i.e. a chronological transition line, and lines G1, G2, etc based on collected prior testee data, i.e. risk lines), 
the chronological transition line indicating transitions in the user brain health data of the user from past to present based on past and present user brain health data of the user (Figure 19, [190], and [193] describe the result chart including a line from point A0 to point A1 indicating a change in the current testee’s scores over time based on the tests described in [147]-[149] and [186]-[188]), 
the risk line being derived by referring to transitions according to age in the sample brain health data associated with the individual characteristics corresponding to the user individual characteristic (Figure 19, [190], and [192] describe lines G1, G2, etc as corresponding to the least square lines for individuals at different ages, including the current testee’s age. Examiner notes that the claim does not define or restrict what constitutes a “transition” or a “risk” in the context of the risk line); and

predicting a chronological prediction line indicating predicted transitions of the user brain health data for the user predicted from the present to future ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee),

wherein presenting the risk includes presenting the chronological prediction line in addition to the chronological transition line and the risk line (Figure 19 shows a future dementia prediction line from points A1 to A4 as described in [172] and [193]), and

in the first database, the sample brain health data of the sample subject are associated with the individual characteristics and with lifestyle characteristics of the sample subjects, the lifestyle characteristics including at least one of lifestyle habits and living environments of the sample subjects ([14], [15], [32], [33], and [68] state that the plurality of sample testees can also be divided based on criteria such as gender and climate; Figure 10 and [184]-[187] describe testees being grouped according to gender, marital status, and occupation for the dementia factor degree test), and

the method further comprises recognizing a user lifestyle characteristic indicating lifestyle characteristics of the user ([138] and [175] describe collecting the current testee’s sex and job; [189] states that the dementia factor degree test charts displayed to the current testee are “suited to the testee,” i.e. the system collects information about the testee relevant to the different test chart groupings),

wherein the predicting includes predicting the chronological prediction line based on the sample brain health data associated with the individual characteristics corresponding to the user individual characteristic, the lifestyle characteristics corresponding to the user lifestyle characteristic, and age of the user ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee; [132] describes the sample testee data being divided into the groups for analysis, and Figure 19, [190], and [193] describe the prediction line being based on sample data corresponding to discrete ages);

but does not expressly disclose:
predicting the chronological prediction line based on the chronological transition line.

However, Shiroishi teaches that it was old and well known in the art of dementia forecasting before the effective filing date of the claimed invention to predict future transitions of a user’s brain health based on past and present user brain health data, ie. predict a chronological prediction line based on a chronological transition line (Figures 5A-7 show a series of patient progress graphs where having past and present patient data (circles) and a predictive model line (solid line); [26]-[28], [35], and [36] describe collecting a set of sample patient data and generating a model; [49]-[54] describe adapting the displayed model line based on time series brain data collected from the patient, i.e. the predicted line is also based on the line fitted to the timewise patient data).
Therefore it would have been obvious to one of ordinary skill in the art of dementia forecasting before the effective filing date of the claimed invention to modify the system of Shimura to predict a chronological prediction line based on a chronological transition line as taught by Shiroishi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shimura already discloses determining a chronological transition line as well as predicting a chronological prediction line, and using the 

With respect to claim 11, Shimura/Shiroishi teach the method according to claim 10. Shimura further discloses
further comprising presenting a score indicating dementia risk of the user or a symbol corresponding to the score based on a result of a comparison between the user brain health data and the sample brain health data associated with individual characteristics corresponding to the user individual characteristic (Figures 7 and 8 show figures illustrating the degree of risk as dots on a chart, i.e. symbols; [158]-[165] describe calculating a score indicating the degree of dementia of the testee based on previous data from other testees and then displaying the score on a graph and/or as a numerical value, i.e. a dementia risk score; Examiner notes paragraphs 41, 42, 44, 45, 74 and 75 of Applicant’s specification as originally filed, which describe the risk score as including a present risk of the user based on the comparison to sample data at current time ‘t’).

With respect to claim 18, Shimura/Shiroishi teach the system of claim 1. Shimura further discloses a program product comprising instructions that cause a computer to operate as the system according to claim 1 ([120]-[126] and [196]-[198] describe the system as a computer having a processor executing a program).

Claims 4, 6-8, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US Patent Application Publication 2002/0059031) in view of Shiroishi et al (US Patent Application Publication 2017/0206654) as applied to claims 1 and 10, and further in view of Takahashi (US Patent Application Publication 2010/0250470).

With respect to claim 4, Shimura/Shiroishi teach the system according to claim 1. Shimura further discloses:
determining a score indicating a future dementia risk of the user based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages);

but does not expressly disclose:
wherein the risk presentation unit includes a second score presentation unit that presents the score, or a symbol corresponding to the score, together with the chronological prediction line or in place of the chronological prediction line.

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a score, or symbol corresponding to the score, indicating a future disease risk (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura and Shiroishi to display the determined score indicating a future dementia (i.e. a disease) risk in place of the chronological prediction line as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura and Shiroishi already teaches calculating the actual score indicating a future dementia risk of the user, and displaying the score as taught by Takahashi would perform that same function in Shimura and Shiroishi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 6, Shimura/Shiroishi teach the system according to claim 1. Shimura further discloses:
determining a score indicating the future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and the lifestyle characteristics corresponding to the user lifestyle characteristic ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages; Figure 10 and [184]-[187] describe testees being grouped according to marital status, and occupation for the dementia factor degree test, i.e. lifestyle characteristics);

but does not expressly disclose:
wherein the risk presentation unit includes a third score presentation unit that presents the score, or a symbol corresponding to the score, together with or instead of the chronological prediction line.

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a score, or symbol corresponding to the score, indicating a future disease risk (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura and Shiroishi to display the determined score indicating a future dementia (i.e. a disease) risk in place of the chronological prediction line as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura and Shiroishi already teaches calculating the actual score 

With respect to claim 7, Shimura/Shiroishi teach the system according to claim 1. Shimura further discloses:
wherein the prediction unit includes a comparison/prediction unit that recognizes a first chronological prediction line based on a first user lifestyle characteristic ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee; Figure 10, [132], and [184]-[187] describe testees being grouped according to marital status and occupation for the dementia factor degree test), and

the risk presentation unit includes a comparison/presentation unit that presents the first chronological prediction line (Figure 19 shows a future dementia prediction line from points A1 to A4 as described in [172] and [193]);

but does not expressly disclose:
recognizing a second chronological prediction line based on a second user lifestyle characteristic for an identical user; and
presenting the first and second chronological prediction line side by side or consecutively to allow comparison.

However, Takahashi teaches that it was old and well known in the art of disease risk prediction before the effective filing date of the claimed invention to recognize first and (Figures 10A and 10B show a series of graphs displaying prediction lines side-by-side based on a series of lifestyle factor values for a patient along with a corresponding risk score; [112]-[118] describe the system calculating the lines based on the user lifestyle characteristics as well as recalculating them and the risk score upon receiving modifications to the lifestyle characteristics).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk prediction before the effective filing date of the claimed invention to modify the combination of Shimura and Shiroishi to recognize a second chronological prediction line based on a second user lifestyle characteristic for an identical user and to present the first and second chronological prediction line side by side or consecutively to allow comparison as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura and Shiroishi already teaches recognizing and presenting a first chronological prediction line based on lifestyle characteristics as well as determining how the prediction would be affected by changing values in the lifestyle characteristics (see e.g. Shimura [194]), and further recognizing and displaying a second chronological prediction line as taught by Takahashi would perform that same function in Shimura and Shiroishi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

claim 8, Shimura/Shiroishi teach the system according to claim 7. Shimura further discloses:
determining a first score indicating a future dementia risk of the user or a symbol corresponding to the first score based on a result of a comparison between the user brain health data of a first age on the first chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the first user lifestyle characteristic ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages; Figure 10 and [184]-[187] describe testees being grouped according to marital status, and occupation for the dementia factor degree test, i.e. lifestyle characteristics);

but does not expressly disclose:
wherein the risk presentation unit including a fourth score presentation unit that presents, together with or in place of the first chronological prediction line and the second chronological prediction line, the first score indicating a future dementia risk of the user or a symbol corresponding to the first score, and a second score indicating the future dementia risk of the user or a symbol corresponding to the second score based on a result of a comparison between the user brain health data of the first age on the second chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the 

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a first score, or symbol corresponding to the first score, indicating a future disease risk and a second score, or symbol corresponding to the second score, indicating a future disease risk based on comparing user health data with sample health data associated with a second user lifestyle characteristic (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B as well as recalculating the probability score and displaying the recalculated score, i.e. a second risk score corresponding to second user lifestyle characteristics).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura and Shiroishi to display a first score, or symbol corresponding to the first score, indicating a future disease risk and a second score, or symbol corresponding to the second score, indicating a future disease risk based on comparing user health data with sample health data associated with a second user lifestyle characteristic as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura and Shiroishi already teaches calculating a score indicating a 

With respect to claim 13, Shimura/Shiroishi teach the method according to claim 10. Shimura further discloses:
determining a score indicating a future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages);

but does not expressly disclose:
further comprising presenting the score, or a symbol corresponding to the score, together with the chronological prediction line or in place of the chronological prediction line.

(Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura and Shiroishi to display the determined score indicating a future dementia (i.e. a disease) risk in place of the chronological prediction line as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura and Shiroishi already teaches calculating the actual score indicating a future dementia risk of the user, and displaying the score as taught by Takahashi would perform that same function in Shimura and Shiroishi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 15, Shimura/Shiroishi teach the method according to claim 10. Shimura further discloses:
determining a score indicating the future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages);

but does not expressly disclose:
further comprising presenting the score, or a symbol corresponding to the score, together with the chronological prediction line or in place of the chronological prediction line.

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a score, or symbol corresponding to the score, indicating a future disease risk (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura and Shiroishi to display the determined score indicating a future dementia (i.e. a disease) risk in place of the chronological prediction line as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case 

With respect to claim 16, Shimura/Shiroishi teach the method according to claim 10. Shimura further discloses:
wherein the predicting includes predicting a first chronological prediction line based on a first user lifestyle characteristic ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee; Figure 10, [132], and [184]-[187] describe testees being grouped according to marital status and occupation for the dementia factor degree test), and

the presenting of the risk includes presenting the first chronological prediction line (Figure 19 shows a future dementia prediction line from points A1 to A4 as described in [172] and [193]);

but does not expressly disclose:
predicting a second chronological prediction line based on a second user lifestyle characteristic for an identical user; and
presenting the first and second chronological prediction line side by side or consecutively to allow comparison.

(Figures 10A and 10B show a series of graphs displaying prediction lines side-by-side based on a series of lifestyle factor values for a patient along with a corresponding risk score; [112]-[118] describe the system calculating the lines based on the user lifestyle characteristics as well as recalculating them and the risk score upon receiving modifications to the lifestyle characteristics).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk prediction before the effective filing date of the claimed invention to modify the combination of Shimura and Shiroishi to predict a second chronological prediction line based on a second user lifestyle characteristic for an identical user and to present the first and second chronological prediction line side by side or consecutively to allow comparison as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura and Shiroishi already teaches recognizing and presenting a first chronological prediction line based on lifestyle characteristics as well as determining how the prediction would be affected by changing values in the lifestyle characteristics (see e.g. Shimura [194]), and further recognizing and displaying a second chronological prediction line as taught by Takahashi would perform that same function in Shimura and Shiroishi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 17, Shimura/Shiroishi teach the method according to claim 16. Shimura further discloses:
determining a first score indicating a future dementia risk of the user based on a result of a comparison between the user brain health data of a first age at the first chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the first user lifestyle characteristic ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages; Figure 10 and [184]-[187] describe testees being grouped according to marital status, and occupation for the dementia factor degree test, i.e. lifestyle characteristics);

but does not expressly disclose:
presenting, together with or in place of the first chronological prediction line and the second chronological prediction line, the first score indicating a future dementia risk of the user or a symbol corresponding to the first score, and a second score indicating the future dementia risk of the user or a symbol corresponding to the second score based on a result of a comparison between the user brain health data of the first age on the second chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the 

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a first score, or symbol corresponding to the first score, indicating a future disease risk and a second score, or symbol corresponding to the second score, indicating a future disease risk based on comparing user health data with sample health data associated with a second user lifestyle characteristic (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B as well as recalculating the probability score and displaying the recalculated score, i.e. a second risk score corresponding to second user lifestyle characteristics).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura and Shiroishi to display a first score, or symbol corresponding to the first score, indicating a future disease risk and a second score, or symbol corresponding to the second score, indicating a future disease risk based on comparing user health data with sample health data associated with a second user lifestyle characteristic as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura and Shiroishi already teaches calculating a score indicating a future dementia risk of the user (i.e. a disease risk score) as well as determining how the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ash et al (US Patent Application Publication 2013/0174073);
Mian et al (US Patent Application Publication 2017/0235889).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Gregory Lultschik/Examiner, Art Unit 3626